Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim amendments now include previously indicated allowable subject matter.
In regard to claim 1, Ebisuno et al. (U.S. App. 2011/0242087) teaches a display device (see Abstract) comprising: a display panel including a plurality of pixels (see Figs. 1 and 2 Item 111); 
a data driver (see Fig. 1, Item 120) configured to provide data signals to the plurality of pixels; a scan driver (see Fig. 1, Item 130) configured to provide scan signals to the plurality of pixels; a DC-DC converter (see Fig. 1, variable voltage source) configured to convert an input voltage to a power supply voltage, and to supply the power supply voltage to the display panel (see Figs. 3 and 4 Vin is supplied and variable voltage source changes DC for supply to panel pixels); a feedback circuit having a impedance (see Fig. 4, Item 185) and configured to provide a feedback path of the power supply voltage to the DC-DC converter by receiving the power supply voltage supplied from the DC-DC converter to the display panel as a feedback voltage of the DC-DC converter (controls PWM circuit and drive circuit for variable voltage source), and providing an error signal (see Fig. 4, Error amplifier) corresponding to a difference between the feedback voltage and a reference voltage (Vref1) to the DC-DC converter; and a controller (see Fig. 1, Item 140) configured to control the data driver and the scan driver, to calculate a panel load of the display panel based on input image data (see Fig. 
Utsunomiya (U.S. App. 2010/0123693 teaches the impedance is variable impedance and to adjust the variable impedance (see Fig. 2, variable impedance for grayscale data).
The references neither singularly nor in combination teach all the limitations of the previously indicated allowable subject matter incorporated in independent form including wherein the feedback circuit further includes: an error amplifier configured to generate the error signal based on the difference between the feedback voltage and the reference voltage: and an impedance circuit connected to the error amplifier, wherein the impedance circuit is configured to have the variable impedance adjusted in 16/564,624 Page 3 response to an impedance control signal generated based on the calculated panel load from the controller, wherein the error amplifier includes: an operational amplifier having a first input terminal receiving the feedback voltage, a second input terminal receiving the reference voltage, and an output terminal outputting the error signal, and wherein the impedance circuit includes: a first capacitor having a first electrode connected to the output terminal of the operational amplifier, and a second electrode connected to the first input terminal of the operational amplifier; a second capacitor having a first electrode connected to the output terminal of the operational amplifier, and a second electrode; and a variable resistor circuit connected between the second electrode of the second capacitor and the first input terminal of the operational amplifier, and controlled to have a resistance that is adjusted in response to the impedance control signal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694